ORDER
This matter having been presented to the Court on the application of the Office of Attorney Ethics pursuant to R. l:20-6(a) for the temporary suspension of RICHARD P. CONSOLE of BERLIN, who was admitted to the bar of this State in 1965, on the basis of respondent’s federal conviction of one count of racketeering (18 U.S.C.A. 1962(c)); one count of conspiracy (18 U.S.C.A. 1962(d)); and eight counts of mail fraud (18 U.S.C.A. 1341), and good cause appearing;
It is ORDERED that RICHARD P. CONSOLE is hereby suspended from the practice of law, effective immediately, and until the further Order of the Court; and it is further
ORDERED that the Office of Attorney Ethics take such protective action, pursuant to Rule l:20-ll(c), as may be appropriate to gain possession and control of the legal files, records, practice and trust assets of RICHARD P. CONSOLE, wherever *576situate, pending the further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by RICHARD P. CONSOLE, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that RICHARD P. CONSOLE be restrained and enjoined from practicing law during the period of his suspension and that he comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.